FILED
                               UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF COLUMBIA
                                                                                        MAY 04 20\0
                                                                                   Clerk, U.S. District an,:
                                                                                     Bankruptcy Courts
George Samir Wassouf,                           )
                                                )
                Petitioner,                     )
                                                )
        v.                                      )       Civil Action No.
                                                )                                 It t>692
U.S. Dep' t of Homeland Security et aI.,        )
                                                )
                Respondents.                    )




                                    MEMORANDUM OPINION

        This matter comes before the Court on the petitioner's application to proceed without

prepayment of fees, and his pro se habeas petition. The Court will grant the application and will

dismiss the habeas petition because it fails to state a claim upon which relief may be granted.

        Petitioner is presently at liberty in Syria. Petition ~ 5. Formerly a permanent legal

resident of the United States, he was convicted of bank fraud in the United States District Court

for the District of New Hampshire, deported, and barred from reentering the United States for a

period often years. Id ~~ 5, 24-25. In this petition, he alleges a variety of illegal acts on the part

of the government in both his criminal and deportation proceedings. See id, e.g.,      ~~   25 (alleging

that the federal agents falsified "all" of their affidavits in his criminal case to ensure conviction),

36 (alleging that his immigration judge was "illegally" assigned to the Immigration Court).

        The general habeas statute applies only to persons "in custody." 28 U.S.C. § 2241.

Petitioner is not in custody, and his attempt to equate his situation as being in custody because he

is barred from entering the United States cannot prevail. See Petition ~ 5. Accordingly, this

petition will be dismissed for failure to state a claim upon which relief may be granted.




                                                                                                               3
   A separate final order accompanies this memorandum opinion.




Date: ~      J--5fj   2-0 to
                                             ~ ;)"i;B
                                             uni~es
                                                      <

                                                          District Judge




                                         2